Case 2:18-cv-14128-WJM-MF Document 13 Filed 04/22/19 Page 1 of 2 PageID: 125




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 285-3239
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                            Case No. 2:18-cv-14128-WJM-MF
                    Plaintiff,
                                                   NOTICE OF MOTION
       v.                                        FOR EXTENSION OF TIME
                                                   WITHIN WHICH TO
                                                  EFFECTUATE SERVICE
YEE MOY a/k/a EDDIE MOY,

                    Defendant.


TO: Yee Moy
    63 E Cedar Street
    Livingston, NJ 07039

      PLEASE TAKE NOTICE that on May 20, 2019, at 9:30 a.m., or as soon

thereafter as counsel may be heard, the undersigned attorneys for Plaintiff Strike 3

Holdings, LLC (“Plaintiff”) will move before the Honorable Mark Falk, U.S.M.J.,

of the United States District Court for the District of New Jersey, at the Martin

Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101, for
Case 2:18-cv-14128-WJM-MF Document 13 Filed 04/22/19 Page 2 of 2 PageID: 126




an Order granting an extension of time within in which to effectuate service of

process in this matter, pursuant to Federal Rule of Civil Procedure 4(m).

      PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule

7.1(d)(4), Plaintiff states that no brief is necessary because Plaintiff will rely upon

the Certification of John C. Atkin, Esq., to show good cause for the lack of service

to date, submitted herewith; any reply papers in support of this Motion; and oral

argument, if any.

      PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule

7.1(e), a proposed form of order is also submitted herewith for the Court’s

consideration.

DATED: April 22, 2019                   Respectfully submitted,

                                        THE ATKIN FIRM, LLC
                                        Attorneys for Plaintiff,
                                        Strike 3 Holdings, LLC

                                 By:    /s/ John C. Atkin, Esq.
                                        JOHN C. ATKIN




                                          2
